Title: From James Madison to Thomas Jefferson, 29 June 1793
From: Madison, James
To: Jefferson, Thomas


My dear SirJune 29. 93.
Your last was of the 17th. inst: & covered one paper of the 12th. The weather has been very unfavorable for saving our crops of wheat. It has been from the commencement of the harvest either rainy, cloudy, or hot & damp. I still hope however our crops will be respectable. I have not been able to learn how Albemarle has fared. I have no reason to apprehend that you have more to complain of than we have. The present appearance of the weather is rather favorable. A few days more will put the wheat out of its reach.
My last was of the 19th. I have since seen several of the Natl. Gazettes which continue to teem with animadversions on the Proclamn. My opinion of it was expressed in my last. I foresee that a communication of it will make a part of the Speech to the next Congs. & that it will bring on some embarrassments. Much will depend on events in Europe; and it is to be regretted that the popularity of the President, or the policy of our Government should ever be staked on such contingencies. I observe that our vessels are frequently & insolently seized & searched for French goods. Is not this complained of by our own people as a breach of the Modern law of nations; and whilst British goods are protected by the Neutrality of our bottoms, will not remonstrances come from France on the subject? The present conveyance to Fredg. being made known at this instant only, I am obliged to conclude in haste with assurances of the affection with which I remain Dear Sir Yrs. sincerely
J. M. Jr
